Citation Nr: 1413356	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  03-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a February 2003 reduction from 60 percent to 10 percent for a lumbar spine disability was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the Army Reserves from December 1986 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2003, the Veteran testified at a video conference hearing before a Veterans Law Judge that is no longer employed by the Board.  A transcript of this hearing is associated with the claims file.  The law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in a decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2013).  Therefore, in August 2010, the Veteran was asked if she wanted to appear at another hearing.  She was informed by letter that if she did not respond, the Board would assume that she did not want another hearing and would proceed with adjudication of her claim.  38 C.F.R. § 20.717 (2013).  The Veteran did not respond to that letter, and no further action concerning a Board hearing need be taken.

In June 2004, the Board remanded this case for further evidentiary development.  

In a March 2012 decision, the Board found that the reduction of the Veteran's lumbar spine disability from 60 percent to 10 percent was proper.  The Board also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2013, requesting that the Court vacate the portion of the Board's May 2012 decision that pertained to the propriety of the reduction of the lumbar spine rating.  The Joint Motion requested that the Court not disturb the portion of the Board decision that denied service connection for PTSD.  In an April 2013 Order, the Court granted the Joint Motion, vacating the Board's March 2012 decision as it pertained to the reduction of the Veteran's lumbar spine disability rating and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.

In its March 2012 decision, the Board had also remanded the issues of entitlement to service connection for urinary incontinence, entitlement to an increased rating for a left hip disability, entitlement to an increased rating for a lumbar spine disability, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and entitlement to compensation under 38 U.S.C.A. § 1151 for bladder incontinence claimed as secondary to surgery for a urethral diverticulum for further development.  That development has not yet been completed, and the issues have not been returned to the Board for further adjudication.  Therefore, those issues will not be addressed herein.

In addition to the paper claims file, the Board has reviewed the electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).


FINDINGS OF FACT

1.  A November 1998 rating decision awarded a 60 percent rating for lumbar spine disability with limitation of motion based on characteristic low back pain; demonstrable muscle spasm to the lower lumbar paraspinals; diffuse weakness in the left hips, knees, and ankles; and decreased sensation over the left hip.

2.  A June 2001 VA examination showed no evidence of tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area.  Range of motion testing showed 80 degrees flexion, 40 degrees extension, and 40 degrees lateral flexion.  The examiner found no evidence of lumbar or sacral spine or related soft tissue disease on physical examination or imaging study.

3.  A January 2003 VA examination indicated that the Veteran had normal range of motion of the lumbar spine without any muscle spasm, negative straight leg raising test bilaterally, and normal reflexes.


CONCLUSION OF LAW

The reduction in the evaluation of lumbar spine disability with limitation of motion, from 60 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Board notes that the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2013).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

The Board finds that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a January 2002 letter, the Veteran was informed of the proposed reduction for the lumbar spine disability with limitation of motion and of her right to submit evidence showing that such change should not be made.  Thereafter, a February 2003 rating decision reduced the award prospectively, effective July 1, 2003.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports.  As will be discussed in more detail below, the Board finds that the VA examination reports contain sufficient detail to allow for the evaluation of the propriety of a reduction in this case.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing written argument.  Thus, appropriate due process was provided and there is no prejudice in addressing this case on the merits.

II.  Reduction 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2013).

In the case at hand, the Board, in a March 2012 decision, found that the RO's reduction of the Veteran's lumbar spine disability rating from 60 percent to 10 percent was proper.  This decision was subject to a Joint Motion for Partial Remand in March 2013 on two bases.  First, the Joint Motion determined that "the Board erred when it failed to provide an adequate statement of reasons or bases to support its reliance upon a January 2003 VA medical examination in finding that Appellant's limitation of motion fell at most within the slight range, 'even when taking into account any additional loss of function due to pain and other factors.'"  The Joint Motion noted that, "[i]n particular, the Board failed to discuss Appellant's contention that she ingested pain killers and muscle relaxants before the examination," and that "that allegation, if found to be credible, could affect the adequacy or probative value of the examination."

Second, the Joint Motion observed that "the Board failed to address an apparent discrepancy between the facts recited by the January 2003 examiner and Appellant's other documented medical history."  It noted that the VA examiner's statement that the Veteran "'suffered no on the job injury in 1989'" was contradicted by the medical records.  Specifically, it noted that the Veteran's "medical records indicate that she complained of increased pain in the lumbar spine area following an incident at work on about August 27, 1989," that "[f]ollowing the August 1989 incident, the Appellant's work was modified to accommodate her physical condition, and she was put on limited duty," and that she "was also found not fit for duty on May 1, 1991."  The Joint Motion directed the Board to address this discrepancy.  

The Board will readjudicate the issue of whether the reduction in the rating for the Veteran's lumbar spine disability from 60 percent to 10 percent was proper, making sure to address the concerns that were raised in the March 2013 Joint Motion.  

For background purposes, pursuant to a July 1994 Board decision, a January 1995 rating decision established service connection for a lumbar spine disability.  The disability was rated as limitation of motion of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1994).  The RO assigned a 10 percent rating for slight limitation of motion effective November 23, 1998; a 20 percent rating for moderate limitation of motion effective April 5, 1991, and a 40 percent rating for severe limitation of motion effective September 6, 1994.  These ratings were based on limitation of motion findings found in VA examinations dated in February 1989, April 1991, and September 1994.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The April 1991 VA examination report, on which the 20 percent rating was based, notes that the Veteran reported she experiences a constant sore spot on the lower left side of her back with pain that radiates from the lower back to the buttocks, left hip, and groin area.  Her pain was noted to be severe enough to require medication after walking, lifting, stooping, bending, or stair-climbing.  On examination, flexion was noted to be to 45 degrees, while extension, left and right rotation, and left and right lateral flexion were noted to be to 10 degrees each. 

The September 1994 VA examination report, on which the 40 percent rating was based, notes that the Veteran reported intermittent aching low back pain since 1987.  Her posture and carriage were observed to be good, her gait was observed to be normal, and there was no observed deformity.  On examination, forward flexion of the lumbar spine was to 38 degrees, extension was to 14 degrees, lateral flexion was to 18 degrees, and rotation was to 23 degrees.  Movements were made with pain.  Deep tendon reflexes were 0 and equal.  

A November 1998 rating decision increased the rating for lumbar spine disability with limitation of motion from 40 percent to 60 percent, effective May 5, 1998.  This rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1994), for intervertebral disc syndrome.  That diagnostic code assigned a 0 percent rating for postoperative intervertebral disc syndrome that had been cured.  A 10 percent rating was assigned for mild intervertebral disc syndrome.  A 20 percent rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A maximum 60 percent rating was assigned for intervertebral disc syndrome that was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and offering little intermittent relief.

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Board notes that the regulations for rating disabilities of the spine were again revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003). However, VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  Therefore, in this case, only the regulations for rating disabilities of the spine that were in effect prior to September 26, 2003, will be applied to the Veteran's lumbar spine disability.

The November 1998 rating decision's increase to 60 percent was based in part on VA medical records that were received by VA on May 5, 1998, and in part on the findings of an October 1998 VA examination.  

The VA medical records include a May 1996 record noting that the Veteran was being seen for a light duty slip and that she continued to have a low back ache even with minimal strain.  An August 1997 record notes that pain from the Veteran's service-connected left hip disability radiates into her lower back.  

The October 1998 VA examination report notes that the Veteran reported having constant low back pain.  She reported having had physical therapy and complained of stiffness and weakness to her left leg.  She reported taking Daypro and over the counter medication.  She reported that the pain is constant and daily.  It is precipitated by walking and nothing alleviates it.  In terms of functional impairment during flare-up, the Veteran reported that she needs to stop sitting, standing, or walking.  She has difficulty sleeping.  Symptoms last 24 hours to one month.  She does not have crutches, a brace, or a cane.  She stopped working at the post office in May 1998 due to bladder incontinence.  On examination, range of motion showed 64 degrees flexion, 6 degrees extension, 16 degrees rotation, and 10 degrees lateral flexion.  There was painful motion in all ranges, spasms to the lower lumbar paraspinals, decreased sensation over the left hip, and diffuse weakness in the left hip, knees, and ankles.  

By rating action dated in January 2002, the RO proposed to reduce the evaluation to 10 percent.  This proposal was based on an absence of complaints, findings, or treatment of the lumbar spine in the Veteran's VA medical records dates between May 2000 to September 2000, and on the findings from a June 2001 VA examination.  

The June 2001 VA examination report notes that the Veteran was forced to retire from her job because of severe hip and gluteal pain.  She reported she was not able to walk long distances or perform lifting or bending because of the pain.  Lumbar spine x-rays were negative.  The Veteran was able to walk into the room without help.  On physical examination, there was no evidence of tenderness in the lumbosacral area, nor was there tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area.  Range of motion testing showed 80 degrees flexion, 40 degrees extension, and 40 degrees lateral flexion.  The examiner found no evidence of lumbar or sacral spine or related soft tissue disease on physical examination or imaging study.

The Veteran underwent another VA examination in January 2003.  The examination report notes that the Veteran worked for the post office from 1988 to 2000 but that she retired because of bladder problems and panic disorder.  She reported that her recent problems have been related to lumbar discomfort, which the examiner noted was actually iliac crest discomfort into the left buttock which wraps around the left buttock and into the groin and sometimes into the lateral aspect of her left thigh.  The examiner noted that the Veteran did not use a cane and had normal gait and posture.  She could stand on her heels and toes easily.  There was normal range of motion of the lumbar spine without any muscle spasm.  She was able to flex to 60 degrees, extend to 25 degrees, rotate to 30 degrees, and laterally bend to 25 degrees.  She had negative straight leg raising test bilaterally and normal reflexes.  The examiner opined that, while the Veteran may have suffered a sprain of the iliotibial band, she did not suffer a significant injury to the lumbar spine.   

In the February 2003 rating decision on appeal, the RO reduced the evaluation to 10 percent, effective July 1, 2003.  

Because the 60 percent rating for lumbar spine disability with limitation of motion was in effect for a period exceeding five years (from May 5, 1998 through June 30, 2003), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  

Upon review of the record, and taking into consideration the concerns that were raised by the Joint Motion, the Board concludes that the reduction in the evaluation of the Veteran's lumbar spine disability was proper.  As noted above, the 60 percent evaluation assigned was based on characteristic low back pain; demonstrable muscle spasm to the lower lumbar paraspinals; diffuse weakness in the left hips, knees, and ankles; and decreased sensation over the left hip.  All of the subsequent medical evidence dating prior to the July 1, 2003, reduction noted no evidence of tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area.  Indeed, both the June 2001 and January 2003 VA examiners found that the Veteran had no evidence of lumbar or sacral spine or related soft tissue disease on examination or imaging study.  Straight leg raising test was negative bilaterally, and reflexes were normal.

Based upon the June 2001 and January 2003 examinations, the Board again concludes that the Veteran's limitation of motion falls at most within the slight range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that overall, there is minimal limitation of lumbar motion.  The Veteran had no evidence of back pain, tenderness, muscle spasm, or moderate limitation of motion of the lumbar spine.  Indeed, although she had 80 degrees flexion at her June 2001 examination, her range of motion of the spine was found to be normal at her January 2003 examination.  Thus, under the qualitative criteria for evaluating limitation of motion of the lumbar spine, the Board finds that the Veteran's lumbar spine disability manifested slight limitation of motion, for which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Similarly, when rated under the old diagnostic code for lumbosacral strain, the Veteran's low back disability did not satisfy the qualitative criteria for a rating higher than 10 percent.  Under the old schedular criteria of Diagnostic Code 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (2002).  In this case, there was no evidence of muscle spasm, and unilateral loss of lateral spine motion was not shown.  Thus, the Board finds that a 10 percent rating was warranted for the Veteran's lumbar spine disability.

Additionally, as there was no tenderness or muscle spasm in the paraspinal muscle in the lumbosacral area, straight leg raising test was negative bilaterally, and reflexes were normal, the evidence did not show that the Veteran had intervertebral disc syndrome.  As noted above, both the June 2001 and January 2003 VA examiners found that the Veteran had no evidence of lumbar or sacral spine or related soft tissue disease on examination or imaging study.  Therefore, the Board finds that no higher than a 10 percent rating was warranted for the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The reduction in this case was initiated following two VA examinations which were as thorough, if not more so, as the one upon which the 60 percent evaluation was assigned.  These examinations reflected either slight or noncompensable range of motion findings, and the 10 percent evaluation assigned by the RO contemplated painful motion.  As improvement was clearly shown since the award of 60 percent, the reduction was proper.  See 38 C.F.R. § 3.344(a).

The Board notes that the Veteran has provided argument concerning her symptoms and impact of her disability on employment.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her lumbar spine disability during the period in question.

In finding that this reduction was proper, the Board acknowledges the argument that was presented by the Veteran in her May 2003 substantive appeal, that she took pain killers and muscle relaxers prior to her physical examination so that she could endure the stressful VA examination.  She expressly stated that "[t]he physical examination conducted by the VA, on which the VA based its decision re: the 20% [sic] disability, was one conducted while the Veteran was substantially medicated."  She stated that "[t]he medication, which included 'pain killers' and 'muscle relaxers', by their very nature, elevated the Veteran's tolerance for pain, and therefore, what seemed to be 'improvement' was in fact, uncharacteristic tolerance brought on by medication."    

This argument was repeated by the Veteran at her September 2003 Board hearing.  In reference to the January 2003 VA examination, the Veteran stated that "[t]hat particular day I was highly medicated in terms of the panic [disorder]."  She reported that she "took [muscle relaxers] just to be able to get through the [compensation and pension examination] process that day, two valium, two atavan, a Xanax, Vanquish and a[n] Aleve."  She reported that, on a day-to-day basis, her back impacts her functioning in that it is very difficult to get out of bed, take a bath, put on shoes, leave the house, and keep her house clean.  At the hearing, the Veteran's accredited representative stated that the reduction "was wrongly based on the June 2001 exam, and the January 2003 exam was one that was not sufficient because [the Veteran], as her testimony suggests, was highly medicated, raised her tolerance for pain, so a true assessment was not made."  

As noted above, the Joint Motion itself determined that "the Board erred when it failed to provide an adequate statement of reasons or bases to support its reliance upon a January 2003 VA medical examination in finding that Appellant's limitation of motion fell at most within the slight range, 'even when taking into account any additional loss of function due to pain and other factors.'"  The Joint Motion noted that, "[i]n particular, the Board failed to discuss Appellant's contention that she ingested pain killers and muscle relaxants before the examination," and that "that allegation, if found to be credible, could affect the adequacy or probative value of the examination."

The Board has considered this argument but finds that the Veteran's after the fact allegations of having taken a large amount of pain medication and muscle relaxers prior to the January 2003 is not credible.  The Board observes that the Veteran's subsequent allegations were made in connection with her filing of an appeal of the reduction.  These allegations directly contradict the January 2003 VA examination report, which reflects that the Veteran did not tell the VA examiner that she had taken any medication prior to her examination.  The VA examination report itself otherwise gives no indication that any such medication was taken.  The Board further notes that the findings of the January 2003 VA examination, including range of motion findings and the absence of muscle spasms, were similar to those of the June 2001 VA examination, and that the Veteran has made no allegations of having taken large amounts of painkiller and muscle relaxers before that examination.  In light of the above, while the Veteran may be competent to testify that she ingested a large amount of painkillers prior to her January 2003 VA examination, the Board finds that this testimony is not credible.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

The Joint Motion has also directed the Board "to address an apparent discrepancy between the facts recited by the January 2003 examiner and Appellant's other documented medical history."  It notes that the VA examiner's statement that the Veteran "'suffered no on the job injury in 1989'" was contradicted by the medical records.  Specifically, it notes that the Veteran's "medical records indicate that she complained of increased pain in the lumbar spine area following an incident at work on about August 27, 1989," that "[f]ollowing the August 1989 incident, the Appellant's work was modified to accommodate her physical condition, and she was put on limited duty," and that she "was also found not fit for duty on May 1, 1991."  The Joint Motion directs the Board to address this discrepancy.  

The Board finds that the January 2003 examiner's statement, that records "also revealed that she suffered no on the job injury in 1989," has absolutely no impact whatsoever on the Board's analysis or conclusion.  The Board itself was aware of the Veteran's injury history but found that this history was not relevant to the question of the propriety of the reduction.

While the Board has considered the Veteran's entire history in evaluating the propriety of the reduction, evidence of the severity of the Veteran's lumbar spine disability from the late 1980s and early 1990s is not directly relevant in determining whether the Veteran's lumbar spine disability had decreased in severity subsequent to the November 1998 rating decision that assigned the 60 percent rating.  The purpose of the January 2003 examination was to assess the current severity of the Veteran's low back disability, which it did.  Furthermore, the Board notes that the January 2003 examination report did not attempt to differentiate between service-connected and nonservice-connected lumbar spine symptomatology as they existed in January 2003.  The failure of the January 2003 VA examiner to recognize the August 1989 back injury certainly did not result in the examiner providing an inaccurate assessment of the severity of the Veteran's low back disability at the time of that examination in January 2003.  

If the Veteran's having been "found not fit for duty on May 1, 1991," had impacted her low back disability such that its effects were manifested years later in 2003, those manifestations would have been found on examination.  Any such manifestations and would have been considered to have been part of the service-connected disability, which would ultimately have resulted in a decision that was not less favorable to the Veteran.  The Board therefore finds no relevance in the VA examiner's misstatement of the Veteran's pertinent medical history.  

Having addressed the concerns raised by the Joint Motion, the Board will now consider whether there are other appropriate diagnostic codes applicable to the Veteran's lumbar spine disability that would support the assignment of a rating higher than 10 percent at the time of the reduction.  However, as this disability has not been manifested by ankylosis, residuals of a fracture to the vertebra, or complete bony fixation of the spine, Diagnostic Codes 5285, 5286, and 5289 do not apply.  38 C.F.R. § 4.71a (2002).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.

In light of the evidence above, the Board finds that the Veteran's lumbar spine disability with limitation of motion has improved since the 60 percent evaluation was assigned.  Appropriate due process procedures were followed, and the reduction was based upon more than one examination.  Therefore, the reduction from 60 percent to 10 percent effective July 1, 2003, was proper, and the appeal is denied.

The Board has also considered whether the Veteran's lumbar spine disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria reasonably described the Veteran's disability level and symptomatology during the relevant period, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Specifically, the Board notes that the applicable rating criteria are based upon the overall severity of the Veteran's lumbar spine disability and are not confined to specific symptomatology.  Therefore, the Board finds that the evidence does not indicate the presence of any impairment that cannot be classified in the applicable rating criteria.  Thus, the Veteran's disability picture was contemplated by the rating schedule, and the assigned schedular evaluation was, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The reduction from 60 percent to 10 percent for lumbar spine disability with limitation of motion was proper.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


